704 N.W.2d 75 (2005)
474 Mich. 874-79
CITY OF TAYLOR
v.
DETROIT EDISON CO.
No. 127580.
Supreme Court of Michigan.
October 6, 2005.
Application for Leave to Appeal.
SC: 127580, COA: 250648.
On order of the Court, the application for leave to appeal the September 14, 2004 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall address what powers the City has over utilities under its constitutional authority to exercise reasonable control over its streets, whether that authority invariably allows the City to shift the costs of relocation of utility equipment to the utility, and how the City's constitutional authority should be reconciled with the MPSC's broad *76 authority to regulate utilities. The motions for leave to file briefs amicus curiae are also considered, and they are GRANTED.